--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
EMPLOYMENT AGREEMENT


This Agreement (the “Agreement”), dated as of December 27, 2007 (the “Effective
Date”) by and between DOR BioPharma, Inc., a Delaware corporation having a place
of business at 850 Bear Tavern Road, Suite 201, Ewing, NJ 08628 (the
“Corporation”), and Evan Myrianthopoulos, an individual (the “Employee”).


W I T N E S S E T H:


WHEREAS, the Corporation desires to employ Employee as Chief Financial Officer,
and the Employee desires to be employed by the Corporation as Chief Financial
Officer, all pursuant to the terms and conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is agreed as follows:


1.
EMPL0YMENTDUTIES



The Corporation engages and employs Employee, and Employee hereby accepts
engagement and employment, as Chief Financial Officer and a member of the board
of directors reporting to the Chief Executive Officer of the Corporation, and
shall perform high quality, full-time service to the Corporation to direct,
supervise and have responsibility for the operations of the Corporation,
including, but not limited to: (i) directing and supervising the financial and
operational efforts of the Corporation; (ii) managing the other executives and
personnel of the Corporation; and (iii) evaluating, negotiating, structuring and
implementing financial transactions of the Corporation, and such other
activities as may be reasonably requested by the Chief Executive Officer or the
Board of Directors of the Corporation. While the Employee remains employed by
the Corporation, the Corporation shall use its best efforts to nominate and
reelect Employee as a member of the Board of Directors of the Corporation.
Employee acknowledges and understands that his employment may entail significant
travel on behalf of the Corporation.


2.
EMPLOYMENTTERM



Employee’s employment hereunder shall be for a period of three (3) years, unless
extended by mutual agreement of the parties (the “Term”).


3.
COMPENSATION



As compensation for the performance of Employee’s duties on behalf of the
Corporation, Employee shall be compensated as follows:


            (a)
(i) The Corporation shall pay Employee an annual base salary (“Base Salary”) of
two hundred thousand dollars ($200,000) per annum, payable in accordance with
the usual payroll period of the Corporation.



(ii)        The Corporation shall pay employee a minimum annual bonus of fifty
thousand dollars ($50,000), payable at the end of each calendar year in prorated
amount if necessary.  Such bonus may be increased at the recommendation of the
CEO and by the approval of the Board of Directors.


(b)  All options granted to Employee will be granted pursuant to the
Corporation’s Employee Stock Option Plan and the Corporation’s standard Stock
Option Agreement.  All options granted to Employee shall be exercisable for a
period of one year following termination of this agreement, subject to extension
in the discretion of the Stock Option Plan administrator.  All options and
warrants previously granted to Employee in connection with his prior service as
Board member will remain exercisable throughout the intended life of said
options and warrants regardless of employment status of Employee. Upon a change
in control due to merger or acquisition, all Employee options shall become fully
vested, and be exercisable for a period of 3 years after the merger or
acquisition (unless they would have expired sooner pursuant to their natural
term).  In the event of death of Employee during Term, all unvested options
shall immediately vest and remain exercisable for the rest of their natural term
and become property of Employee’s immediate family.




(c)  750,000 shares of common stock of the Corporation will be issued to
Employee immediately prior to the completion of a transaction, or series or
combination of related transactions, negotiated by the Corporation’s Board of
Directors whereby, directly or indirectly, a majority of the Corporation’s
capital stock or a majority of its assets are transferred from the Corporation
and/or our stockholders to a third party.


(d)      The Corporation shall withhold all applicable federal, state and local
taxes; social security;  workers compensation contributions; and such other
amounts as may be required by law or agreed upon by the parties with respect to
the compensation payable to the Employee pursuant to section 3(a) hereof.


(e)     The Corporation shall reimburse Employee for all normal, usual and
necessary expenses incurred by Employee in furtherance of the business and
affairs of the Corporation, including reasonable travel and entertainment,
against receipt by the Corporation of appropriate vouchers or other proof of
Employee’s expenditures and otherwise in accordance with the policy of the
Corporation.


(f)         During the Term, Employee shall be entitled to a maximum of four (4)
weeks paid vacation per annum.  Unused vacation may be carried over to
successive years.


(g)         The Corporation shall make available to Employee and his dependents
such medical, disability, life insurance and such other benefits as the
Corporation makes available to its other senior officers and
directors.  Employee may elect to have the Corporation reimburse Employee for
payments made to his own family medical plan.



--------------------------------------------------------------------------------


4.
REPRESENTATIONS AND WARRANTIES BY EMPLOYEE AND CORPORATION



(a)         Employee hereby represents and warrants to the Corporation as
follows:


(i)         Neither the execution and delivery of this Agreement nor the
performance by Employee of his duties and other obligations hereunder violate or
will violate any statute, law, determination or award, or conflict with or
constitute a default under (whether immediately, upon the giving of notice or
lapse of time or both) any prior employment agreement, contract, or other
instrument to which Employee is a party or by which he is bound.


(ii)         Employee has the full right, power and legal capacity to enter and
deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
Employee enforceable against him in accordance with its terms. No approvals or
consents of any persons or entities are required for Employee to execute and
deliver this Agreement or perform his duties and other obligations hereunder.


(b)         The Corporation hereby represents and warrants to Employee as
follows:


(i)         The Corporation is duly organized, validly existing and in good
standing under the laws of the State of Delaware, with all requisite corporate
power and authority to own its properties and conduct its business in the manner
presently contemplated.


(ii)         The Corporation has full power and authority to enter into this
Agreement and to incur and perform its obligations hereunder. This Agreement
constitutes the legal, valid and binding obligation of the Corporation
enforceable against it in accordance with its terms. Except as expressly set
forth herein, no approvals or consents of any persons or entities are required
for Corporation to execute and deliver this Agreement or perform its duties and
other obligations hereunder.


(iii)   The execution, delivery and performance by the Corporation of this
Agreement does not conflict with or result in a breach or violation of or
constitute a default under (whether immediately, upon the giving of notice or
lapse of time or both) the certificate of incorporation or by-laws of the
Corporation, or any agreement or instrument to which the Corporation is a party
or by which the Corporation or any of its properties may be bound or affected.


5.
NON-COMPETITION



 
(a)
Employee understands and recognizes that his services to the Corporation are
special and unique and agrees that, during the term of this Agreement and for a
period of two (2) years following the termination of the Employee’s employment
with the Corporation (or one (1) year in the event that the Employee is
terminated within 1 year of the Effective Date), employee shall not in any
manner, directly or indirectly, on behalf of himself or any person, firm,
partnership, joint venture, corporation or other business entity (‘Person”),
enter into or engage in any business competitive with the Corporation’s business
or research activities, either as an individual for his own account, or as a
partner, joint venturer, executive, agent, consultant, salesperson, officer,
director of a Person operating or intending to operate in the area of the use of
any of the compounds owned or licensed by the Corporation during the time of his
employ.



 
(b)
During the Term and for two (2) years (or one (1) year in the event that the
Employee is terminated within 1 year of the Effective Date) following the
termination of the Employee’s employment with the Corporation, Employee shall
not, directly or indirectly, without the prior written consent of the
Corporation:



(i)      interfere with, disrupt or attempt to disrupt any past, present or
prospective relationship, contractual or otherwise , between the Corporation and
any of its licensors, licensees, clients, customers, suppliers, employees,
consultants or other related parties, or solicit or induce for hire any of the
employees or agents of the Corporation, or any such individual who in the past
was employed or retained by the Corporation within six (6) months of the
termination of said individual’s employment or retention by the Corporation; or


(ii)            solicit or accept employment or be retained by any party who, at
any time during the term of this Agreement, was a customer or supplier of the
Corporation or any of its affiliates or any licensor or licensee thereof where
his position will be related to the business of the Corporation.


           (c)                  In the event that Employee breaches any
provisions of this Section 5 or there is a threatened
breach,                  then, in addition to any other rights which the
Corporation may have, the Corporation shall be entitled without the posting of a
bond or other security to injunctive relief to enforce the restrictions
contained herein.



--------------------------------------------------------------------------------


6.
CONFIDENTIALINFORMATION



(a)         Employee agrees that during the course of his employment or at any
time after termination, he will not disclose or make accessible to any other
person, the Corporation’s or any of its subsidiaries’ or affiliates’,
(collectively the “Affiliates”) products, services and technology, both current
and under development, promotion and marketing programs, business plans, lists,
customer lists, product or licensing opportunities, investor lists, trade
secrets and other confidential and proprietary business information of the
Corporation or the Affiliates. Employee agrees: (i) not to use any such
information for himself or others; and (ii) not to take any such material or
reproductions thereof in any form or media from the Corporation’s facilities at
any time during his employment by the Corporation, except as required in
Employee’s duties to the Corporation. Employee agrees immediately to return all
such material and reproductions thereof in his possession to the Corporation
upon request and in any event upon termination of employment.


(b)         Except with prior written authorization by the Corporation, Employee
agrees not to disclose or publish any of the confidential, technical or business
information or material of the Corporation, to any suppliers, licensors,
licensees, customers, partners or other third parties to whom the Corporation
owes an obligation of confidence, at any time during or after his employment
with the Corporation.


(c)         Employee hereby assigns to the Corporation all right, title and
interest he may have or acquire in all inventions (including patent rights)
developed by Employee during the term of this Agreement (hereinafter the
“Inventions”) and agrees that all Inventions shall be the sole property of the
Corporation and its assigns, and the Corporation and its assigns shall be the
sole owner of all patents, copyrights and other rights in connection therewith.
Employee further agrees to assist the Corporation in every proper way (but at
the Corporation’s expense) to obtain and from time to time enforce patents,
copyrights or other rights on said Inventions in any and all countries. Employee
hereby irrevocably designates counsel to the Corporation as Employee’s agent and
attorney-in-fact to do all lawful acts necessary to apply for and obtain patents
and copyrights and to enforce the Corporation’s rights under this Section. This
Section shall survive the termination of this Agreement for any reason.


(d)         The Employee recognizes that in the course of his duties hereunder,
he may receive from Affiliates or others information which may be considered
“material, nonpublic information” concerning a public company that is subject to
the reporting requirements of the Securities and Exchange Act of 1934, as
amended. The Employee agrees not to:


(i)          Buy or sell any security, option, bond or warrant while in
possession of relevant material, nonpublic information received from Affiliates
or others in connection herewith;


(ii)        Provide Affiliates with information with respect to any public
company that may be considered material, nonpublic information; or


(iii)       Provide any person with material, nonpublic information, received
from Affiliates, including any relative, associate, or other individual who
intends to, or may otherwise directly or indirectly benefit from, such
information.


7.
TERMINATION



(a)         The Employee’s employment hereunder shall begin on the Effective
Date and shall continue for the period set forth in Section 2 hereof unless
renewed by mutual agreement or sooner terminated upon the first to occur of the
following events:


(i)         The death of the Employee;


(ii)         One year following the merger or consolidation in which either more
than fifty percent of the voting power of the Corporation is transferred or the
Corporation is not the surviving entity, or sale or other disposition of all or
substantially all the assets of the Corporation;


(iii)      Termination by the Board of Directors of the Corporation for Just
Cause. Any of the following actions by the Employee shall constitute “Just
Cause”:


(A)          Material breach by the Employee of Section 1, Section 5 or Section
6 of this Agreement;


(B)          Material breach by the Employee of any provision of this Agreement
other than Section 5 or Section 6 which is not cured by the Employee within
thirty (30) days of notice thereof from the Corporation;


(C)          Any action by the Employee to intentionally harm the Corporation or
any action of gross negligence by the Employee; or


(D)          The conviction of the Employee of a felony.


(iv)    Termination by the Employee for Just Cause. Any of the following actions
or omissions by the Corporation shall constitute just cause, subject to the
notice and cure requirements below, provided that the Employee terminates
employment with the Corporation within one year following the initial existence
of one or more of the following conditions, without the consent of the
Executive:


(A)  
Material diminution of base salary;



(B)  
Material diminution of the Employee’s authority, duties or responsibilities;



(C)  
Material change in the geographic location in which the Employee provides
services to the Corporation; or



(D)  
Material breach by the Corporation of any provision of this Agreement which is
not cured by the Corporation within thirty (30) days of notice thereof from the
Employee.



The Employee must provide notice to the Corporation of the existence of the
“just cause” condition not later than 90 days of its initial existence and the
Corporation shall have 30 days from the date of the Employee notice to cure the
condition giving rise to such notice.


(b)        Upon termination by the Corporation pursuant to either subparagraph
(i) or (iii) of paragraph (a) above or by Employee other than pursuant to
subparagraph (iv) of paragraph (a) above, the Employee (or his estate in the
event of termination pursuant to subparagraph (i)) shall be entitled to receive
the Base Salary plus Bonus accrued but unpaid as of the date of termination
including any vacation time accrued but not taken.


(c)          Upon termination by the Corporation without Just Cause or pursuant
to subparagraphs (ii) or (iv) of paragraph (a) above, then the term of the
Agreement as set forth in Section 2 hereof shall be deemed to have been
terminated as of such date and (i) the Corporation shall pay to the Employee,
six (6) months salary and any accrued Bonuses payable upon the normal payroll
periods of the Corporation including any vacation accrued but not taken.  No
unvested options shall vest beyond the termination date, except where previously
noted in Section 3 (b) or at the discretion of the Stock Option Plan
Administrator.  Health benefits and life insurance will also be maintained for
Employee (or his dependents in the event of termination pursuant to subparagraph
(i)) by Company during severance period.


(d)           Upon the cessation of service to the Company by Employee for any
reason, Employee will immediately resign from the Board of Directors of the
Company.


(e)           Not withstanding any of the foregoing, Sections 5 and 6 shall
survive the termination or expiration of this Agreement.



--------------------------------------------------------------------------------


8.          NOTICES


Any notice or other communication under this Agreement shall be in writing and
shall be deemed to have been given: when delivered personally against receipt
therefor; one (1) day after being sent by Federal Express or similar overnight
delivery; or three (3) days after being mailed registered or certified mail,
postage prepaid, return receipt requested, to either party at the address set
forth above, or to such other address as such party shall give by notice
hereunder to the other party.


9.          SEVERABILITYOFPROVISIONS


If any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provision shall be deemed dependent upon any other covenant
or provision unless so expressed herein.


10.           ENTIREAGREEMENTMODIFICATION


This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein. No modification of this Agreement shall be valid
unless made in writing and signed by the parties hereto.


11.          BINDING EFFECT


The rights, benefits, duties and obligations under this Agreement shall inure
to, and be binding upon, the Corporation, its successors and assigns, and upon
Employee and his legal representatives. This Agreement constitutes a personal
service agreement, and the performance of Employee’s obligations hereunder may
not be transferred or assigned by Employee.


12.          NON-WAIVER


The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.




13.          GOVERNING LAW


This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New Jersey without regard to principles of
conflict of laws.




14.          HEADINGS


The headings of paragraphs are inserted for convenience and shall not affect any
interpretation of this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.




DOR BIOPHARMA, INC.




By: /s/ Christopher J. Schaber
Christopher J. Schaber, Ph.D.
Chief Executive Officer






EMPLOYEE:




By: /s/ Evan Myrianthopoulos
Evan Myrianthopoulos



